Citation Nr: 1752783	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for prostate cancer, currently evaluated as 40 percent disabling.  

2.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to April 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  During the hearing, the Veteran indicated that he had additional private medical evidence to submit to support his claims.  The record was held open for 60 days by the undersigned Veterans Law Judge; however, review of the claims file shows that additional evidence was not submitted.

In July 2015, the Board remanded the case for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In July 2015, the Board remanded the case to afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected residuals of prostate cancer and erectile dysfunction.  In addition, the Board directed the AOJ to contact the Veteran and attempt to obtain any outstanding private medical records or opinions relevant to the claims on appeal.  The Veteran was provided with a VA examination in January 2016.  In addition, VA and private treatment records were associated with the claims file.  However, as noted by the Veteran's representative in an October 2017 statement, the AOJ did not issue a supplemental statement of the case (SSOC) addressing the January 2016 VA examination and additional evidence received.  Therefore, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case. See 38 C.F.R. §§ 19.31 and 19.38 (requiring issuance of SSOC following Board remand unless Board specifies otherwise or purpose of remand is to assemble records previously considered and discussed in prior SSOC); 20.1304. See also Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should consider all of the evidence of record and adjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




